DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a substantially flexible and heat resistant material” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 14, 16 and 17 are objected to because of the following informalities:  
Regarding claim 14, in the 6th paragraph, “operative_level” appears to have an underline, that should be removed in a clean copy provided in the next response.
Regarding claim 16, the ratio expressed as “1,75” is not in standard US values, and should recite “1.75” for a ratio.  
Regarding claim 17, the formulas provided wrap across two lines which creates legibility issues when “-0.316” wraps across two lines. Applicant should commence the formulas on a new line in the claim.
Regarding claim 17, the recitation “receptable” (recited twice) appears to be a typo of “receptacle” and should be corrected. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, in claim 1, line 6, “the same” is narrative and unclear as to what is meant by the phrase. Applicant should replace “the same” with what is meant to be stated to overcome this rejection.
Regarding claims 1-20, in claim 1, line 14, “the same” is narrative and unclear as to what is meant by the phrase. Applicant should replace “the same” with what is meant to be stated to overcome this rejection.
Regarding claims 1-20, in claim 1, line 15, “offering” is narrative and inexact term in the context of the “air supply system (13)” and applicant should replace with a more positive action verb, such as “providing”, etc. to overcome this rejection.
Regarding claim 18, “the debit of air” lacks antecedent basis in the claims; reciting “a debit of air” would overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergeron et al (US 2012/0272876).
Regarding claim 1, Bergeron teaches an evaporator system 10 used for the production of maple syrup (see title, abstract, Fig 1), the evaporator system comprising: at least one receptacle 12/14 for receiving and processing maple water destined to be transformed into maple syrup (see Figs 1,2, [0013-0014]); a combustion chamber 22 being operatively disposed with respect to said at least one receptacle 12/14 for providing said at least one receptacle with heat intended to be used in the transformation of the maple water into maple syrup, the combustion chamber having an inlet 118 for receiving and burning biomass inside of the combustion chamber (see Figs 1,2, [0014-0016,0026]); an evacuation port 20 being operatively and fluidly connected to the combustion chamber for evacuating exhaust gases from the combustion chamber via a corresponding chimney 20 (see Fig 1, [0013]); an air supply system 96/98 being operatively mounted with respect to the combustion chamber 22 for feeding the combustion chamber with air intended to be used in the combustion of the biomass, the air supply system providing at least one type of air supply to the combustion chamber selected from the group consisting of at least primary air 90 and secondary air 108 (see Figs 2, 5, 6, [0023-0025]); and a door assembly 40 being configured for removably mounting onto a corresponding support frame of the evaporator system 10, and being operable between an opened configuration for allowing access to the combustion chamber and to be able to selectively feed biomass into the combustion chamber via the inlet thereof, and a closed configuration for preventing access to and closing off the inlet of the combustion chamber, the door assembly being provided with at least one aeration passage extending between an outer portion of the door assembly and an inner portion therefor, for providing a supply of secondary air to the combustion chamber via said at least one aeration passage of the door assembly when operated in the closed configuration (see arrows in Fig 2, [0015]).
Allowable Subject Matter
Claims 2-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest the claimed evaporator system used for the production of maple syrup, the evaporator system comprising: at least one receptacle for receiving and processing maple water destined to be transformed into maple syrup; a combustion chamber being operatively disposed with respect to said at least one receptacle for providing said at least one receptacle with heat intended to be used in the transformation of the maple water into maple syrup, the combustion chamber having an inlet for receiving and burning biomass inside of the combustion chamber; an evacuation port being operatively and fluidly connected to the combustion chamber for evacuating exhaust gases from the combustion chamber via a corresponding chimney; an air supply system being operatively mounted with respect to the combustion chamber for feeding the combustion chamber with air intended to be used in the combustion of the biomass, the air supply system providing at least one type of air supply to the combustion chamber selected from the group consisting of at least primary air  and secondary air; and a door assembly being configured for removably mounting onto a corresponding support frame of the evaporator system, and being operable between an opened configuration for allowing access to the combustion chamber and to be able to selectively feed biomass into the combustion chamber via the inlet thereof, and a closed configuration for preventing access to and closing off the inlet of the combustion chamber, the door assembly being provided with at least one aeration passage extending between an outer portion of the door assembly and an inner portion therefor, for providing a supply of secondary air to the combustion chamber via said at least one aeration passage of the door assembly when operated in the closed configuration; wherein the door assembly comprises a hollow body portion, and at least one outer aeration hole and at least one inner aeration hole, the at least one outer aeration hole being positioned, shaped and sized for receiving a supply of air from outside the combustion chamber when the door assembly is closed onto the evaporator system, and the at least one inner aeration hole being positioned, shaped and sized for releasing said supply of air into the combustion chamber as a supply of secondary air for the evaporator system when the door assembly is closed onto the evaporator system, the at least one outer aeration hole being fluidly connected to the at least one inner aeration hole via the hollow body portion of the door assembly.
Bergeron et al (US 2012/0272876) is regarded as the closest relevant prior art, Bergeron teaches an evaporator system 10 used for the production of maple syrup (see title, abstract, Fig 1), the evaporator system comprising: at least one receptacle 12/14 for receiving and processing maple water destined to be transformed into maple syrup (see Figs 1,2, [0013-0014]); a combustion chamber 22 being operatively disposed with respect to said at least one receptacle 12/14 for providing said at least one receptacle with heat intended to be used in the transformation of the maple water into maple syrup, the combustion chamber having an inlet 118 for receiving and burning biomass inside of the combustion chamber (see Figs 1,2, [0014-0016,0026]); an evacuation port 20 being operatively and fluidly connected to the combustion chamber for evacuating exhaust gases from the combustion chamber via a corresponding chimney 20 (see Fig 1, [0013]); an air supply system 96/98 being operatively mounted with respect to the combustion chamber 22 for feeding the combustion chamber with air intended to be used in the combustion of the biomass, the air supply system providing at least one type of air supply to the combustion chamber selected from the group consisting of at least primary air 90 and secondary air 108 (see Figs 2, 5, 6, [0023-0025]); and a door assembly 40 being configured for removably mounting onto a corresponding support frame of the evaporator system 10, and being operable between an opened configuration for allowing access to the combustion chamber and to be able to selectively feed biomass into the combustion chamber via the inlet thereof, and a closed configuration for preventing access to and closing off the inlet of the combustion chamber, the door assembly being provided with at least one aeration passage extending between an outer portion of the door assembly and an inner portion therefor, for providing a supply of secondary air to the combustion chamber via said at least one aeration passage of the door assembly when operated in the closed configuration (see arrows in Fig 2, [0015]), however Bergeron does not teach wherein the door assembly comprises a hollow body portion, and at least one outer aeration hole and at least one inner aeration hole, the at least one outer aeration hole being positioned, shaped and sized for receiving a supply of air from outside the combustion chamber when the door assembly is closed onto the evaporator system, and the at least one inner aeration hole being positioned, shaped and sized for releasing said supply of air into the combustion chamber as a supply of secondary air for the evaporator system when the door assembly is closed onto the evaporator system, the at least one outer aeration hole being fluidly connected to the at least one inner aeration hole via the hollow body portion of the door assembly.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LaPierre et al (US 2021/0115525) teaches a maple syrup evaporator with burner controller. Tay (US 9,309,576) teaches a sugar crystallization control system. Eldabbagh et al (US 2012/0085339) teaches a biomass combustion system. Chabot (US 5,772,774) teaches a maple syrup evaporator. Richardson et al (US 4,953,538, and US 4,819,615) teaches a maple syrup evaporator. Atkinson et al (US 4,796,602) teaches a maple syrup evaporator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772